DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 26, 2021.  Claims 1 – 9 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 9 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 have been considered but are moot because the arguments do not apply to any of the new references used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims  1 – 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0184926 A1 to Spero et al. (herein after “Spero et al. publication") in view of U.S. Patent Application Publication No. 2017/0144657 A1 to Hassani et al. (herein after "Hassani et al. publication").
As to claim 1,
the Spero et al. publication discloses a vehicle control device (4; see Fig. 1, ¶64 and ¶73) comprising: 
a processor (16) that executes instructions to:
recognize a surrounding situation of a subject vehicle (see Fig. 1 and ¶15); and  
control a speed and steering of the subject vehicle according to map information including a travel route of the subject vehicle and a recognition result of the surrounding situation (see ¶16).
 The Spero et al. publication, however, fails to specifically disclose the processor (16) executing instructions to:
cause the control of the speed or 10the steering of the subject vehicle to be different between a case where a predetermined point is recognized and a case where the predetermined point is not recognized, while the subject vehicle is traveling in a section in which a lane is separated by the median strip extending in an extending direction of a road indicated by the map information, the predetermined point being a point at which the median strip Is broken. 
The Hassani et al. publication, on the other hand, discloses a vehicle that includes a steering wheel and a controller. The controller is configured to, in response to receiving location and speed data from other vehicles indicating an expected collision absent a trajectory change, automatically control the steering wheel to direct the vehicle along a collision avoidance path. The collision avoidance path is based on map data identifying a marking type for a traveling lane such that the path crosses the lane when the marking type is broken and does not cross the lane when the marking type is solid.  (See Abstract and ¶3 – ¶5 of the Hassani et al. publication.)  At least the 10steering of the subject vehicle is different between a case where on the lane the marking type is broken and where the marking type is solid.  
Such disclosure suggests causing the control of the speed or 10the steering of the subject vehicle to be different between a case where a predetermined point is recognized and a case where the predetermined point is not recognized, while the subject vehicle is traveling in a section in which a lane is separated by the median strip extending in an extending direction of a road indicated by the map information, wherein the predetermined point is a point at which the median strip Is broken.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Spero et al. publication to cause the control of the speed or the steering of the subject vehicle to be different between a case where a predetermined point is recognized and a case where the predetermined point is not recognized, while the subject vehicle is traveling in a section in which a lane is separated by the median strip extending in an extending direction of a road indicated by the map information, wherein the predetermined point is a point at which the median strip Is broken, as suggested by the Hassani et al. publication, in order to avoid collision with another object.

As to claim 2,
the Spero et al. publication, as modified by the Hassani et al. publication, is considered to disclose in a case that one or more oncoming vehicles are present on an opposite lane adjacent to a subject lane through the median strip and recognizing that a specific oncoming vehicle displaying an intention to 20change the lane from the opposite lane to the subject lane at the predetermined point among the one or more oncoming vehicles is present, the processor further executes instructions to cause the control of the speed or the steering of the subject vehicle to be different. (See Abstract and ¶3 – ¶5 of the Hassani et al. publication.)

As to claim 3,
the Spero et al. publication, as modified by the Hassani et al. publication, is considered to disclose in a case that an intersecting vehicle of which a traveling direction is a direction intersecting the traveling direction of the subject vehicle is present at the predetermined point, the processor further executes instructions to cause the control of the speed or the steering of the subject vehicle to be different.  (See Abstract and ¶3 – ¶5 of the Hassani et al. publication.)

As to claim 4,
the Spero et al. publication, as modified by the Hassani et al. publication, is considered to disclose the processor further executing instructions to cause the control of the 10speed or the steering of the subject vehicle to be different between a first case where the predetermined point is recognized when the subject vehicle is traveling in a first section that includes the predetermined point and a second case where the predetermined point is recognized when the subject vehicle is traveling in a second section that does 15not include the predetermined point. (See Abstract and ¶3 – ¶5 of the Hassani et al. publication.)

As to claim 5,
the Spero et al. publication, as modified by the Hassani et al. publication, is considered to disclose in a case where the subject vehicle is traveling in the first section, the processor further executing instructions to increase a degree of the control of the speed and the 20steering of the subject vehicle as compared with a case where the subject vehicle is traveling in the second section.  (See Abstract and ¶3 – ¶5 of the Hassani et al. publication.)

As to claim 8,
claim 8 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 8 is rejected for the same reason(s) as claim 1, as discussed herein above.
As to claim 9,
claim 9 is directed to a computer-readable non-transitory storage medium but requires the same scope of limitation as claim 1.  Therefore, claim 9 is rejected for the same reason(s) as claim 1, as discussed herein above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Spero et al. publication in view of the Hassani et al. publication, and further in view of U.S. Patent Application Publication No. 2016/0114800 A1 to Shimizu (herein after “Shimizu publication").
As to claim 6,
the modified Spero et al. publication discloses the inventions substantially as claimed, except for 
a predictor that is configured to predict that an intersection intersecting the road is present at a position of the predetermined point related to an extending direction of the road in a case where the recognizer recognizes the predetermined point, 5wherein, in a case where it is predicted that the intersection is present by the predictor, the driving controller is configured to cause the control of the speed or the steering of the subject vehicle to be different.
The Shimizu publication, however, discloses an apparatus (1) that includes an external field recognition unit (2) which recognizes surrounding mobile object (P1) and road geometry of own vehicle (100), and calculates position, moving direction, and moving speed of object(s). A prediction unit (6) pinpoints intersection position of prediction courses (Rc1,Rc2) of own vehicle and object by estimating course of object based on position and moving direction of object while estimating course of vehicle based on road geometry. A vehicle drive unit (9) starts and accelerates own vehicle based on the recognized surrounding mobile object (P1) and road geometry of own vehicle (100) and the selected acceleration pattern(s).  (See at least the Abstract.)  Such disclosure suggests a predictor that is configured to predict that an intersection intersecting the road is present at a position of the predetermined point related to an extending direction of the road in a case where the recognizer recognizes the predetermined point, 5wherein, in a case where it is predicted that the intersection is present by the predictor, the driving controller is configured to cause the control of the speed or the steering of the subject vehicle to be different.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Spero et al. publication with a predictor that is configured to predict that an intersection intersecting the road is present at a position of the predetermined point related to an extending direction of the road in a case where the recognizer recognizes the predetermined point, 5wherein, in a case where it is predicted that the intersection is present by the predictor, the driving controller is configured to cause the control of the speed or the steering of the subject vehicle to be different, as suggested by the Shimizu publication, in order to avoid collision with another vehicle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Spero et al. publication in view of the Hassani et al. publication, and further in view of U.S. Patent No. 8,825,265 B1 to Ferguson et al. (herein after “Ferguson et al. patent").
As to claim 7,
the modified Spero et al. publication discloses the inventions substantially as claimed, except for
a map information updater that is configured to determine whether or not a route along which another vehicle having passed the predetermined point enters is present on a map indicated by the map information in a case where the other vehicle passing through the predetermined point is recognized by the recognizer, and updates the map information in a case where it is determined that the route along which the other vehicle 15having passed the predetermined point enters is not present on the map.  
Updating a map is old and well known, as demonstrated by the Ferguson et al. patent who discloses receiving from vehicle 210 map updates, map corrections, as well as other information regarding the vehicle’s external environment.  (See Col. 5, lns 18 – 22 of the Ferguson et al. patent.)   Such disclosure suggests employing a map information updater.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Spero et al. publication with a map information updater that is configured to determine whether or not a route along which another vehicle having passed the predetermined point enters is present on a map indicated by the map information in a case where the other vehicle passing through the predetermined point is recognized by the recognizer, and updates the map information in a case where it is determined that the route along which the other vehicle having passed the predetermined point enters is not present on the map, as suggested by the Ferguson et al. patent, in order to avoid collision with another vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667